The opinion of the court was delivered by
Porter, J.
This is not a question of the relative strength of opposing titles. Possibly the agreement between the Zells was intended to hinder creditors, and therefore worthless as a conveyance ; but if the facts were directly the reverse, the decision in this case would be the same. By due course of law, the defendant, as the sheriff’s vendee, was placed in possession of the premises by virtue of a proceeding before two justices, of which the plaintiff had notice, and in which he so far took part as to appear and make certain statements to the tribunal. In a few days after-wards, the plaintiff seems to have been found in the house, but when or how he entered is a mystery which this record does not clear up. If he obtained possession by artifice or violence, and the defendant, on coming to a knowledge of the fact, trundled him into the highway, the plaintiff, whatever other remedy he might enforce, could not maintain trespass, for his possession was not rightful but wrongful, and in the eye of the law, no possession at all. If, on the other hand, said the court below, he “ obtained the possession in a proper and fair manner, not by indirect means, by force or fraud, or by entering the possession in the absence of John Ream, and .against his consent, or without his permission, *306then he can sustain this action.” This was putting the case to the jury as fairly as the plaintiff could have asked, and as fully as the law required. Neither in this, nor in anything else which the court said or did on the trial, do we find an error.
Judgment affirmed.